t c memo united_states tax_court steven and jean l liddane petitioners v commissioner of internal revenue respondent steven j liddane petitioner v commissioner of internal revenue respondent docket nos filed date steven j and jean l liddane pro_se gerald w douglas for respondent memorandum opinion cohen chief_judge respondent determined deficiencies additions to tax and an accuracy-related_penalty in petitioners' federal income taxes as follows additions to tax and penalty i r c sec sec sec year deficiency a c steven and jean l liddane big_number sec_667 sec_78 sec_533 big_number big_number big_number steven j liddane dollar_figure dollar_figure dollar_figure -- all section references are to the internal_revenue_code in effect for the years in issue all of the facts have been stipulated and these cases were submitted for decisions pursuant to rule tax_court rules_of_practice and procedure petitioners resided in oregon at the time that they filed their petitions during the years in issue petitioner steven j liddane was employed by transaero inc steven j liddane received wages from his employment with transaero inc in the amounts of dollar_figure in dollar_figure in and dollar_figure in petitioners received dollar_figure in interest_income from midlantic national bank in petitioners did not file timely federal_income_tax returns for or petitioners filed joint form sec_1040 for and no earlier than date no return was filed for on the untimely form sec_1040 for and petitioners inserted zeros in each line for income deductions credits and calculation of tax owing they did not report on those returns the wage income or interest_income received during or petitioners had a prior case before this court docket no involving their tax_liability for in liddane v commissioner tcmemo_1998_259 filed date the court rejected petitioners' frivolous arguments that they were not liable for federal_income_tax and imposed a penalty of dollar_figure under sec_6673 these cases were submitted on date and respondent moved for a penalty under sec_6673 in the amount of dollar_figure citing petitioners' prior case and pointing out that petitioners are raising and asserting here the same frivolous arguments for nonpayment of taxes that were rejected in the prior case nonetheless petitioners filed a brief in which they reasserted the same partially incomprehensible but thoroughly frivolous arguments that they are not liable for federal income taxes on the income that petitioners received in and they argue that income taxes are voluntary that wages are not taxable and that the statutory notices are invalid for failure to cite legal authority imposing income taxes on petitioners petitioners’ various arguments were addressed in tcmemo_1998_259 and there is no reason to repeat that analysis here petitioners have stipulated the amounts of their interest_income and of wage income received for steven j liddane's services during the years in issue and they have raised no dispute as to the computation of the tax on that income petitioners have provided no reason why the additions to tax and accuracy-related_penalty should not be imposed because petitioners have pursued the same frivolous claims in the face of the court's prior opinion and for the reasons set forth in tcmemo_1998_259 a penalty under sec_6673 in the amount of dollar_figure in each docketed_case will be awarded appropriate orders and decisions will be entered
